Citation Nr: 1033075	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia.  

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the right wrist.  

4.  Entitlement to an evaluation in excess of 50 percent for 
sleep apnea.  

5.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB) and tinea versicolor.  

6.  Entitlement to an evaluation in excess of 10 percent for 
psychiatric disorder manifested by cyclothymia, previously shown 
as bipolar disorder.  

7.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.  

8.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the thoracolumbar spine.  

9.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

10.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

11.  Entitlement to a compensable evaluation for osteoarthritis 
of the left thumb.  

12.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left foot.  

13.  Entitlement to a compensable evaluation for status post 
excision sebaceous cyst of the chest.  

14.  Entitlement to a compensable evaluation for tinea pedis with 
onychomycosis.  

15.  Entitlement to a compensable evaluation for internal 
derangement of the right temporomandibular joint (TMJ).  

16.  Whether the reduction of the disability rating for 
tendonitis of the right hand from 10 percent to non-compensable 
effective March 12, 2007, was proper.

17.  Whether the reduction of the disability rating for bilateral 
nuclear sclerotic cataracts with right hyperphoria, from 10 
percent to non-compensable effective March 12, 2007, was proper.

18.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to September 
2003. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In addition to the issues currently on appeal, the Veteran, in 
his February 2008 notice of disagreement (NOD), expressed 
disagreement with the effective dates assigned in the November 
2007 rating decision for the increased evaluations of the 
service-connected right knee chondromalacia, left knee 
chondromalacia, and right wrist tendonitis.  In a January 2009 
statement of the case (SOC), the RO granted the request for 
earlier effective dates, and the Veteran did not identify these 
issues in his substantive appeal (VA Form 9).  Accordingly, the 
claims for earlier effective dates are not currently before the 
Board.  See 38 C.F.R. § 20.200; 20.204; 20.302.  

The record currently contains additional evidence submitted by 
the Veteran.  The record does not reveal whether the evidence was 
submitted to (and considered by) the RO, or directly to the 
Board.  Nor is the evidence accompanied with a waiver of initial 
RO consideration and adjudication.  The evidence, however, is 
either not pertinent to the issues decided below or duplicable of 
evidence previously associated with the claims file.  
Accordingly, the issues need not be remanded to the RO in light 
of the additional evidence.  See 38 C.F.R. 20.1304; See Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The issue of reopening claims of service connection for 
gastrointestinal reflux disease (GERD), diverticulosis, and 
hemorrhoids, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the claims, 
and they must be referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for the service-
connected (1) right knee chondromalacia; (2) left knee 
chondromalacia; (3) tendonitis of the right wrist; (4) sleep 
apnea; (5) pseudofolliculitis barbae (PFB) and tinea versicolor; 
(6) degenerative arthritis of the cervical spine; (7) arthritis 
of the thoracolumbar spine; (8) hypertension; (9) osteoarthritis 
of the left thumb; (10) degenerative joint disease of the left 
foot; (11) internal derangement of the right temporomandibular 
joint (TMJ); and (12) the claim for a TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to experience tinnitus, a disability 
which, under applicable legal authority, is assigned a single 10 
percent rating.  

2.  The service-connected status post excision, sebaceous cyst of 
the chest, is not shown to have been manifested by more than a 
scar 0.3 cm wide and 1.1 cm in length, without pain, , adherence 
to underlying tissue, underlying soft tissue damage, skin 
ulceration or breakdown over the scar, and no limitation of 
motion or loss of function.   

3.  The service-connected tinea pedis with onychomycosis is not 
shown to have been manifested by less than 5 percent of the 
entire body, and by more than topical therapy required during the 
past 12-month period.  

4.  In a November 2007 rating decision, the RO reduced the 10 
percent ratings of the service-connected tendonitis, right hand, 
and bilateral nuclear sclerotic cataracts with right hyperphoria, 
to noncompensable, effective on March 12, 2007.

5.  In a December 2009 rating decision, the RO restored the 10 
percent ratings of the service-connected tendonitis, right hand, 
and bilateral nuclear sclerotic cataracts with right hyperphoria, 
effective October 1, 2003.


CONCLUSIONS OF LAW

1.  The claim for a disability evaluation in excess of 10 percent 
for tinnitus is without legal merit.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.87 including Diagnostic Code 6260 
(2009).  

2.  The criteria for the assignment of a compensable evaluation 
for status post excision, sebaceous cyst of the chest, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.118 including Diagnostic Codes 7801 to 
7805 (2009).

3.  The criteria for the assignment of a compensable evaluation 
for tinea pedis with onychomycosis, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.118 including Diagnostic Code 7813 (2009).

4.  There being no justiciable case or controversy, the Veteran's 
claims challenging the propriety of reduction from 10 percent to 
zero percent for his tendonitis, right hand, and bilateral 
nuclear sclerotic cataracts with right hyperphoria are dismissed.  
38 U.S.C.A. § 7105 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that no further notification or 
assistance is required as to the claims regarding the propriety 
of the rating reductions of the service-connected tendonitis, 
right hand, and bilateral nuclear sclerotic cataracts with right 
hyperphoria. 

Likewise, the claim for an increased rating for the service-
connected tinnitus must be denied as a matter of law.  Therefore, 
the VCAA is inapplicable, and discussion of the duty to notify 
and assist the Veteran is unnecessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.).

With regard to the claims for increased ratings decided below, 
the VCAA duty to notify was satisfied by a letter sent to the 
Veteran in February 2007, which fully addressed what evidence was 
required to substantiate the claim and the respective duties of 
VA and a claimant in obtaining evidence.  The February 2007 
letter also advised the Veteran of the five Dingess elements, to 
specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.    

In light of the February 2007 letter, which was sent to the 
Veteran prior to the November 2007 rating decision on appeal, the 
Board finds that any arguable lack of full preadjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 
532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has not 
identified, and the file does not otherwise indicate, that any 
other VA or non-VA medical providers have additional pertinent 
records that should be obtained before the appeal is adjudicated 
by the Board.

Second, the Veteran was afforded VA examinations to evaluate the 
severity of his service-connected tinea pedis with onychomycosis, 
status post excision, sebaceous cyst of the chest, and 
cyclothymia.  In the February 2008 notice of disagreement (NOD), 
the Veteran's attorney indicated that the examinations were not 
adequate.  The attorney did not specify in what manner the 
examinations were inadequate.  

Contrary to the attorney's conclusory assertion, the Board finds 
that the VA examinations are adequate because they were based 
upon consideration of the Veteran's pertinent medical history, 
his lay assertions and current complaints, and because they 
describe the symptomatology of the service-connected connected 
tinea pedis with onychomycosis, status post excision, sebaceous 
cyst of the chest, and cyclothymia, in detail sufficient to allow 
the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).   Furthermore, the Veteran has not 
asserted, and the evidence does not show, that his symptoms have 
increased in severity since the last evaluation. The Board 
accordingly finds no reason to remand for further examination.  

Further, given that the relief sought by the Veteran regarding 
his claims challenging the propriety of the reduction in the 
evaluation of his tendonitis, right hand, and bilateral nuclear 
sclerotic cataracts with right hyperphoria is already in effect, 
no discussion of VA's duty to notify or assist is necessary.

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his January 2007 claim.

Also, with regard to evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due to 
limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are not 
considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Finally, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will greatly 
assist the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  Diagnostic Code 5010 provides that traumatic arthritis is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis is to be rated on the basis 
of limitation of motion of the joint affected.  38 C.F.R. § 
4.71a.

A.  Tinnitus

The Veteran is also contending that an evaluation higher than 10 
percent is warranted for the service-connected tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify the existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2.  

In Smith v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court or Veterans Court) reversed a Board 
decision that found that, under pre-June 13, 2003 regulations, no 
more than a single 10 percent rating could be assigned for 
tinnitus, whether perceived as bilateral or unilateral.  19 Vet. 
App. 63 (2005).  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA assign 
dual 10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

Subsequent to the Court's decision, VA appealed the decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit reversed the decision of 
the Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  The Federal Circuit explained that, consistent 
with Supreme Court precedent, an agency's interpretation of its 
own regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly erroneous 
or inconsistent with the regulations.  Id.  Finding that there 
was a lack of evidence suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent with 
the regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.  

In light of the Smith decision, the present claim for a rating in 
excess of 10 percent for tinnitus must be denied under both the 
former and revised versions of the regulation.  In making this 
determination, the Board has considered all arguments advanced on 
behalf of the Veteran.  The Board recognizes that the Veteran 
feels himself entitled to a higher disability rating.  
Nonetheless, a higher evaluation for tinnitus is not warranted 
even providing full credence to the Veteran's assertions.  To the 
extent that disposition of this claim is based on the law, and 
not the facts of the case, the claim is denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Finally, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The Board finds that the rating criteria 
contemplate the Veteran's disability.  The Veteran's service-
connected tinnitus is productive ringing in his ears, 
manifestations contemplated in the rating criteria.  The rating 
criteria are thus adequate to evaluate the Veteran's disability 
and referral for consideration of extraschedular rating is not 
warranted.

B.  Tinea Pedis with Onychomycosis, and 
Status Post Excision, Sebaceous Cyst of the Chest

Ratings for the Veteran's service-connected (1) tinea pedis with 
onychomycosis, and (2) status post excision, sebaceous cyst of 
the chest, are assigned under 38 C.F.R. § 4.118.  With specific 
regard to the service-connected tinea pedis with onychomycosis, 
ratings are assigned under Diagnostic Code 7813 (dermatophytosis 
(including ringworm such as tinea pedis)), which provides that 
the disability should be rated as disfigurement of the head, face 
or neck under Diagnostic Code 7800, under Diagnostic Codes 7801 
to 7805 regarding scars, or under Diagnostic Code 7806 regarding 
dermatitis, depending upon the predominant disability.  

As the schedular criteria for both service-connected disabilities 
are consistent, the Board will first set forth all applicable 
schedular criteria, and then discuss the pertinent evidence 
showing the severity of the service-connected disabilities.  

Initially, the Board points out, Diagnostic Code 7800 is not 
pertinent to the present claim because it provides rating for 
assigned for scars of the head, face, or neck, and the service-
connected tinea pedis with onychomycosis, and status post 
excision, sebaceous cyst of the chest, do not involve the head, 
face, or neck.  

Under Diagnostic Code 7801, regarding scars that are deep or 
cause limitation of motion, a 10 percent rating is assigned for 
such scars in area(s) exceeding 6 square inches (39 sq. cm.).  A 
20 percent rating is assigned for such scars in area(s) exceeding 
12 square inches (77 sq. cm.).  A 30 percent rating is assigned 
for such scars in area(s) exceeding 72 square inches (465 sq. 
cm.).  A 40 percent rating is assigned for such scars in area(s) 
exceeding 144 square inches (929 sq. cm.).  

Under Diagnostic Code 7802, a 10 percent rating is assigned for 
scars other than on the head, face, or neck, that are superficial 
or that do not cause limited motion where they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).  

Under Diagnostic Code 7803, a 10 percent rating is assigned for 
scars that are superficial and unstable.  

Under Diagnostic Code 7804, a 10 percent rating is assigned for a 
superficial scar that is painful on examination.  A 10 percent 
rating is also assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  Diagnostic Code 7804, Note (2).  

According to Diagnostic Code 7805, other scars are rated base on 
the limitation of function of the affected part.  

The pertinent notes to these Diagnostic Codes provide that scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Diagnostic Code 7801 and 7802.  A "deep" scar is one 
associated with underlying soft tissue damage.  Diagnostic Code 
7801.  A "superficial" scar is one not associated with 
underlying soft tissue damage.  Diagnostic Codes 7802, 7803, 
7804.  (4) An "unstable" scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Diagnostic Code 7803.  See 38 C.F.R. § 4.118.   

Under the provisions of DC 7806, for dermatitis, a noncompensable 
(0 percent) evaluation is assigned in cases of  less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and no more than topical therapy required during 
the past 12-month period.  A 10 percent rating is assigned in 
cases of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted in cases of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

(The Board notes that revised provisions for evaluating scars 
were enacted effective October 23, 2008.  The new regulation 
provides that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Because the 
present Veteran filed his increased evaluation claim in January 
2007, the newest revisions do not apply in his case.  73 Fed. 
Reg. 54708 (Sept. 23. 2008).  Rather, his claim will be 
considered solely under the criteria effective set forth above as 
of the date of the claim.)

Status Post Excision, Sebaceous Cyst of the Chest

The Veteran's service-connected status post excision, sebaceous 
cyst of the chest, is currently evaluated as noncompensable.  In 
comparing the Veteran's symptoms during the appellate period to 
the rating criteria, the Board finds that that the service-
connected disability picture does not warrant a compensable 
evaluation.

The August 2007 VA examination, which is the only pertinent 
evidence of record, shows that the VA examiner reviewed the 
pertinent history and noted that the service-connected symptoms 
did not involve pain.  The scar was located on the anterior 
surface of the trunk, presternal chest.  It was 0.3 cm wide and 
1.1 cm in length.  There was no tenderness on palpation, 
adherence to underlying tissue, underlying soft tissue damage, 
skin ulceration or breakdown over the scar, and no limitation of 
motion or loss of function.  The VA examiner's assessment was 
scar, removal of sebaceous cyst, with no impact on the Veterans 
physical or sedentary employment.  

The VA examiner, in other words, specifically found that the 
disability picture was not manifested by symptoms characteristic 
of a compensable evaluation under Diagnostic Codes 7801, 7802, 
7803, 78047805, or 7806.  Accordingly, a compensable evaluation 
is not warranted and the claim must be denied.  

Tinea Pedis with Onychomycosis

The Veteran's service-connected tinea pedis with onychomycosis is 
currently evaluated as noncompensable.  In comparing the 
Veteran's symptoms during the appellate period to the rating 
criteria, the Board finds that that the service-connected 
disability picture does not warrant a compensable evaluation.

First, an August 2006 VA dermatology note reports that the 
Veteran had some scaling in-between his toes, especially 4 and 5 
on the right.  

To evaluate the severity of the service-connected disability, the 
Veteran underwent a VA examination in August 2007.  The VA 
examiner reviewed the pertinent history, and noted that the 
course of the condition involved constant thickening and 
discoloration of the toenails and some flaking and itching of the 
feet.  The Veteran had no systemic symptoms, but used antifungal 
power for treatment.  This was a topical treatment, and not a 
corticosteroid or an immunosuppressive.  The VA examiner noted 
that the disorder caused no significant functional impairment and 
did not impact the Veteran's physical or sedentary employment.  
On physical examination, the VA examiner found that the disorder 
did not affect any exposed area.  It affected less than 5 percent 
of the total body area.  There was thickening and yellowish 
discoloration of the left fifth toenail and right fourth and 
fifth toe nails, but no erythema, scaling, or maceration of the 
neighboring webspaces or soles of the feet.  The VA examiner's 
assessment was tinea pedis and onychomycosis. 

During an August 2007 VA outpatient dermatology consultation, a 
physical examination revealed mild foot scale with yellow 
thickening of the first, fourth, and fifth nails on the right, 
and fifth nail on the left.  A January 2008 VA podiatry clinic 
note, by contrast, reports that visual examination was 
"normal," and there was no deformity or ulceration.  During 
August 2008 VA dermatology treatment, there was onychomycosis on 
the right great toe.  

In light of this evidence, the Board finds that a compensable 
evaluation is not warranted for the service-connected tinea pedis 
with onychomycosis.  The August 2007 VA examiner, consistent with 
the Veteran's VA outpatient treatment, found that the disorder 
affected less than 5 percent of the entire body and required no 
more than topical therapy.  Furthermore, although the Veteran 
described itching during the VA examination, he did not report 
pain, and the disability is not shown to be deep, unstable, to 
cover an area of 144 square inches (929 sq. cm.) or greater, or 
to cause limitation of function.  Accordingly, a compensable 
evaluation is not warranted under Diagnostic Codes 7801, 7802, 
7803, 7804, 7805, or 7806.  Therefore, the Veteran's claim must 
be denied.  

C.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  

First, as shown, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule, 
frequent periods of hospitalization, or other evidence that would 
render impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed, the 
evidence, such as a December 2006 VA letter, reveals that the 
primary precipitant of his current unemployment is a combination 
of his service-connected disabilities, especially the orthopedic 
disorders.  A VA psychiatrist in October 2007, for instance, 
specifically explained that the degree of occupational impairment 
caused by the service-connected cyclothymia is "mild."  For 
these reasons, the Board is not required to remand the claims 
decided above for consideration of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

D.  Propriety of the Reductions

In the November 2007 RO rating decision on appeal, the RO reduced 
the ratings of the service-connected (1) tendonitis, right hand, 
and (2) bilateral nuclear sclerotic cataracts with right 
hyperphoria, from 10 percent disabling to noncompensable, 
effective March 12, 2007.  By a January 2009 statement of the 
case (SOC), however, the RO restored the 10 percent rating for 
each disability effective on the date service connection was 
originally granted (October 1, 2003).  Accordingly, the issue 
regarding the propriety of the reduction is moot.  


ORDER

An evaluation in excess of 10 percent for the service-connected 
tinnitus is denied.

A compensable rating for the status post excision, sebaceous cyst 
of the chest, is denied.

A compensable rating for bilateral tinea pedis with onychomycosis 
is denied.

The Veteran's challenge to the reduction of his ratings for 
service-connected tendonitis of the right hand is dismissed.

The Veteran's challenge to the reduction of his ratings for 
service-connected bilateral nuclear sclerotic cataracts is 
dismissed.


REMAND

Upon review, the Board finds that the claims for increased 
ratings of the service-connected (1) right knee chondromalacia; 
(2) left knee chondromalacia; (3) tendonitis of the right wrist; 
(4) sleep apnea; (5) pseudofolliculitis barbae (PFB) and tinea 
versicolor; (6) degenerative arthritis of the cervical spine; (7) 
arthritis of the thoracolumbar spine; (8) hypertension; (9) 
osteoarthritis of the left thumb; (10) degenerative joint disease 
of the left foot; (11) internal derangement of the right 
temporomandibular joint (TMJ); (12) psychiatric disability; plus 
the claim for a TDIU, must be remanded for further evidentiary 
development.  

As indicated above, the claims file currently contains additional 
evidence not considered by the RO.  The record does not make 
clear that this evidence was received directly by the Board or 
that the RO did not consider it.  Nonetheless, the evidence is 
pertinent to the remanded claims and it is not listed or cited in 
either the November 2007 rating decision or the January 2009 SOC.  
The claims file otherwise indicates that the evidence has not 
been reviewed by the RO in the first instance.  Plus, the Veteran 
did not waive initial RO jurisdiction for this evidence.  
Accordingly, the Board finds that it would be prejudicial to 
review the evidence in the first instance.  38 C.F.R. 
§ 20.1304(c); Disabled Am. Veterans, 327 F.3d 1339.

Moreover, the Veteran submitted an Authorization and Consent to 
Release form (VA Form 21-4142) with this evidence.  In the 
Release, the Veteran identified three private (non-VA) treatment 
providers having pertinent records that should be obtained.  The 
RO, however, did not attempt to obtain the identified records.  

Finally, the Veteran last underwent VA examinations in March 2007 
and October 2007, to evaluate the severity of the service-
connected disabilities being remanded.  He has subsequently 
indicated that service-connected symptoms have worsened since the 
prior examinations.  As such, the Board has no discretion and 
must remand this claim to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of the service-connected disabilities 
being remanded.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations 
will be requested whenever VA determines there is a need to 
verify the current severity of a disability, such as when the 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Likewise, with specific regard to the increased rating claim for 
the service-connected PFB and tinea versicolor, the Veteran 
underwent a VA examination in March 2007.  The VA examiner 
specified that the disorder affected less than 5 percent of the 
exposed surface area, and greater than 5 percent but less than 20 
percent of the total body area.  The examiner, however, did not 
provide measurements of the exact surface area affected.  As this 
information is necessary to determine whether a higher rating may 
be warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800, the 
examination results are not are not adequate for rating purposes.  
See Massey v. Brown, 7 Vet. App. 204 (1994) (Medical findings 
should be expressed in terms conforming to the applicable rating 
criteria); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Finally, the claim for a TDIU is intertwined with the remanded 
claims for increased ratings.  Therefore, the claims must be 
considered together, and a decision by the Board on the Veteran's 
TDIU claim would, at this point, be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Moreover, a VA examination(s) is necessary 
to the Veteran's service-connected disabilities prevent him from 
securing and following any form of substantially gainful 
employment consistent with his educational and occupational 
experience.  

Accordingly, the claims are REMANDED for the following action:

1. The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all private (non-VA) health care 
providers who may have additional records 
pertinent to the remanded claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's outstanding VA 
treatment records.  All records obtained must 
be associated with the claims file.  Further, 
all attempts to procure any identified 
records must be documented in the claims 
file.  If any records cannot be obtained, a 
notation to that effect should be inserted in 
the claims file.  The Veteran is to be 
notified of any unsuccessful efforts in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

3.  After completing any development and/or 
development warranted by a complete review of 
the record, the RO should schedule the 
Veteran for an appropriate VA examination(s) 
to determine the nature and severity of all 
current residuals of the service-connected 
(1) right knee chondromalacia; (2) left knee 
chondromalacia; (3) tendonitis of the right 
wrist; (4) sleep apnea; (5) 
pseudofolliculitis barbae (PFB) and tinea 
versicolor; (6) degenerative arthritis of the 
cervical spine; (7) arthritis of the 
thoracolumbar spine; (8) hypertension; (9) 
osteoarthritis of the left thumb; (10) 
degenerative joint disease of the left foot; 
(11) internal derangement of the right 
temporomandibular joint.  The entire claims 
file, including a copy of this remand, must 
be made available to the examiner(s) for 
review.  

Accordingly, the examiner(s) should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake any 
indicated studies.  Then, based on the 
examination results and record review, the 
examiner(s) should provide an assessment of 
the current nature and severity of the 
Veteran's service-connected (1) right knee 
chondromalacia; (2) left knee chondromalacia; 
(3) tendonitis of the right wrist; (4) sleep 
apnea; (5) pseudofolliculitis barbae (PFB) 
and tinea versicolor; (6) degenerative 
arthritis of the cervical spine; (7) 
arthritis of the thoracolumbar spine; (8) 
hypertension; (9) osteoarthritis of the left 
thumb; (10) degenerative joint disease of the 
left foot; (11) internal derangement of the 
right temporomandibular joint.  

With specific regard to the service-connected 
orthopedic disabilities, the examiner should 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner(s) should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  The examiner should also 
identify any neurological impairment, to 
specifically include upper and/or lower 
extremity nerve conditions, and bowel or 
bladder problems.

With specific regard to the remanded 
pseudofolliculitis barbae (PFB) and tinea 
versicolor disability, the examiner should 
identify all body areas affected, provide 
measurements in square centimeters of the 
affected body surface, and estimate the 
percentage of the Veteran's body affected by 
the disorder during a flare-up.

The VA examiner(s), in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  The examiner(s) is also asked to 
express all medical findings in terms 
conforming to the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  
Also, specific references to the Veteran's 
claims file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate. 

4.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his psychiatric 
disability.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed.  The 
examiner should report all pertinent findings 
and estimate the veteran's Global Assessment 
of Functional (GAF) Scale score.  The 
examiner should set forth a complete 
rationale for all findings and conclusions in 
a legible report.

5.  The RO should also schedule the Veteran 
for a VA examination to ascertain whether the 
service-connected disabilities alone preclude 
him from performing all forms of 
substantially gainful employment.  

The entire claims file, including with a copy 
of this remand, must be made available to the 
examiner(s) for review.  Accordingly, the 
examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Then, based on the examination results and 
record review, the examiner should opine as 
to whether the service-connected disabilities 
alone (i.e., without regard to the Veteran's 
nonservice-connected disabilities or the 
Veteran's age) are productive of an overall 
level of incapacity sufficient to prevent him 
from securing and following any form of 
substantially gainful employment consistent 
with his educational and occupational 
experience.    

To the extent the Veteran is scheduled for 
multiple VA examinations, the Board requests 
that each examiner take into account all of 
the Veteran's service-connected disorders 
when rendering an opinion as to 
unemployability.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


